 

Exhibit 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO LOGICBIO THERAPEUTICS, INC. IF PUBLICLY DISCLOSED

Execution Version

 

AMENDMENT NO. 1
TO

AMENDED AND RESTATED EXCLUSIVE (EQUITY) AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE AMENDED AND RESTATED EXCLUSIVE (EQUITY) AGREEMENT
(the “Amendment”) is made as of May 3, 2018, by and between The Board of
Trustees of the Leland Stanford Junior University, an institution of higher
education having powers under the laws of the State of California (“Stanford”),
and LogicBio Therapeutics, Inc., a Delaware corporation (“LogicBio”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in that certain Amended and Restated Exclusive (Equity) Agreement, dated
as of January 31, 2018, by and between Stanford and LogicBio (the “Original
Agreement,” and as amended by this Amendment, the “Agreement”).

 

RECITALS

 

WHEREAS, the Parties desire to revise the definition of Biological Materials in
the Original Agreement to include the [***] and the [***];

 

WHEREAS, pursuant to Section 19.4 of the Original Agreement, the Original
Agreement may be amended in writing executed by authorized representatives of
Stanford and LogicBio; and

 

WHEREAS, in accordance with Section 19.4 of the Original Agreement, Stanford and
LogicBio desire to amend the Agreement in the manner provided herein.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, Stanford and
LogicBio hereby agree as follows:

 

 

1.

Amendment of Agreement.

 

 

a.

Section 2.2 of the Agreement is hereby amended and restated as follows:

 

“Biological Material” means (a) pAAV-DJ and pHelper vectors, (b) NP59 Capsid,
(c) LK03 Capsid, (d) [***] and (e) [***], in each case provided by Stanford to
LogicBio under this Agreement.

 

 

2.

Continued Validity of Agreement.  Except as specifically amended hereby, the
Agreement shall continue in full force and effect as originally constituted and
is ratified and affirmed by the parties hereto.

 

81025893_2

--------------------------------------------------------------------------------

 

 

3.

Successors and Assigns. The terms and conditions of this Amendment shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.  Nothing in this Amendment, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Amendment, except as expressly provided in this Amendment.

 

 

4.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of California, United States of America, applicable
to agreements negotiated, executed, and performed within California.

 

 

5.

Electronic Copy.  This parties to this Amendment agree that a copy of the
original signature (including an electronic copy) may be used for any and all
purposes for which the original signature may have been used. The parties
further waive any right to challenge the admissibility or authenticity of this
document in a court of law based solely on the absence of an original signature.

 

 

[Signature Pages to Follow]

 

 

 

2

81025893_2

--------------------------------------------------------------------------------

 

The parties execute this Amendment in duplicate originals by their duly
authorized officers or representatives.

 

THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY

Signature:

/s/ Mona Wan

 

 

 

 

Name:

Mona Wan

 

 

 

 

Title:

Associate Director

 

 

 

 

 

 

 

LOGICBIO THERAPEUTICS, INC.

 

 

 

 

 

 

 

Signature:

/s/ Frederic Chereau

 

 

 

 

Name:

Frederic Chereau

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Signature Page to Amendment No. 1 to Amended and Restated Exclusive (Equity)
Agreement

81025893_2